DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2018/0183064).
Regarding claims 1 and 6, Takahashi teaches a binder composition comprising:
a conductive material (para 0103);
 a copolymer (a dispersant) (para 0035); and
a solvent (dispersion medium) (para 0114).
More specifically, the conductive material may be carbon fiber and carbon nanotubes (para 0104). The copolymer includes a nitrile group-containing monomer unit and an alkylene structural unit (para 0036) with a Mooney viscosity of at least 50 and not more than 200 (para 0074), which overlaps Applicant’s claimed range of 40 to 70. With respect to a phase angle, given each of the above components is met, a phase angle of the conductive material dispersion at a frequency of 1 Hz obtained by dynamic viscoelasticity measurement will necessarily be present at 19o or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited viscosity because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
	Regarding claim 2, with respect to a complex elastic modulus, given each of the above components is met, a complex elastic modulus obtained by dynamic viscoelasticity measurement will necessarily be present less than 20 Pa.
Regarding claim 3, Takahashi teaches the conductive material is present in an amount of 0.5 mass% to 7 mass% or less (para 0107) within Applicant’s claimed range of 0.1 ≤ x ≤ 10. Based on this value, the other expressions would also be met.
Regarding claim 4, Takahashi teaches the percentage content of the nitrile group is 10 mass% to 55 mass% and less (para 0052), which overlaps Applicant’s claimed range of 15% by mass or greater and 50% mass or less. The percentage content of the aliphatic group is 40 mass% to 80 mass% and less (para 0047), which overlaps Applicant’s claimed range of 40% by mass or greater and 85% mass or less. See MPEP 2144.05.
Regarding claims 7-14, Takahashi teaches a slurry composition for a secondary battery positive electrode (para 0169-0170).
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2018/0226650).
Regarding claim 1, Yoo teaches a carbon nanotube dispersion liquid comprising:
carbon nanotubes;
a nitrile rubber; and
a dispersion medium (abstract).
More specifically, the nitrile rubber includes a nitrile group containing structural unit (para 0038, chemical formula 1) and an aliphatic hydrocarbon structural unit (para 0038, chemical formula 2 and chemical formula 3). The Mooney viscosity is more specifically 10 to 100 (para 0043), which overlaps Applicant’s claimed range of 40 to 70. With respect to a phase angle, given each of the above components is met, a phase angle of the conductive material dispersion at a frequency of 1 Hz obtained by dynamic viscoelasticity measurement will necessarily be present at 19o or greater.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited viscosity because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claim 2, with respect to a complex elastic modulus, given each of the above components is met, a complex elastic modulus obtained by dynamic viscoelasticity measurement will necessarily be present less than 20 Pa.
Regarding claim 3, Yoo teaches the carbon nanotubes is present in an amount of 1 wt.% to 5 wt.% (para 0027) within Applicant’s claimed range of 0.1 ≤ x ≤ 10. Based on this value, the other expressions would also be met.
Regarding claim 4, Yoo teaches nitrile-derived structural unit represented by chemical formula 1 is from 20 wt.% to 50 wt.% (para 0039), which overlaps Applicant’s claimed range of 15% by mass or greater and 50% mass or less. Chemical formula 2 and chemical formula 3 used in an amount of 0.1 wt.% to 30 wt.% and 20 wt.% to 70 wt.%, respectively (para 0040-0041). See MPEP 2144.05.
Regarding claim 6-14, Yoo teaches to prepare an electrode slurry, the above carbon nanotube dispersion was mixed with positive active material and a PVdF-based binder (para 0090).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art cited above fails to further teach or disclose further containing a base in the amount recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723